Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 04, 2016

The Court of Appeals hereby passes the following order:

A16A0412. SAUER v. PA LEX GLEN, LLC.

      Paul Sauer filed his notice of appeal on September 9, 2015. Sauer moved for
an extension of time to file his appellate brief on November 12, 2015, which this
court granted, giving him until December 7, 2015. On December 4, Sauer moved for
a second extension of 90 days to allow the court reporter time to prepare and file the
trial transcript, and for Sauer to prepare and file his brief. This court did not enter an
order on Sauer’s second motion for an extension prior to the deadline for Sauer to file
his brief. Sauer filed his brief on the December 7th deadline. Thereafter, this court
entered an order denying his second motion for an extension as moot because Sauer
had already filed his brief. Sauer’s notice of appeal instructed the clerk of the trial
court not to “omit anything from the record on appeal.” The trial court sent up
thirteen volumes of records, but the trial transcript was omitted. The nature of Sauer’s
enumerations of error require review of the trial transcript.
      Accordingly, it is hereby ordered that the case be REMANDED to the trial
court for completion of the record. Once the completed transcript is on file with the
trial court and the trial court has entered an order stating that the record is complete
or that it cannot be completed, Sauer shall have 30 days from the date of the
mandated order to refile his notice of appeal; and upon the filing of such notice of
appeal the case with the complete record and transcript shall be transmitted to this
Court for redocketing.1


                                          Court of Appeals of the State of Georgia
                                                                               05/04/2016
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.




       1
          See Galardi v. Steele-Inman, 259 Ga. App. 249-50 (576 SE2d 555) (2002);
OCGA § 5-6-48(d) (pertinently providing that “[a]t any stage of the proceedings,
. . . the court shall by order, either with or without motion, . . . require that additional
portions of the record or transcript of proceedings be sent up, or require that a
complete transcript of evidence and proceedings be prepared and sent up, or take any
other action to perfect the appeal and record so that the appellate court can and will
pass upon the appeal and not dismiss it.”); 1983 Ga. Const., Art. VI, § 1, Par. IV.